 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WESLEY PANIGHETTI,                                No. 2:19-cv-00015 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    J. GASTELLO,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254, together with an application to proceed in forma pauperis.

19          Examination of the in forma pauperis application reveals that petitioner is unable to afford

20   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

21   28 U.S.C. § 1915(a).

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. Petitioner’s motion to proceed in forma pauperis, ECF No. 10, is granted; and

24          2. Petitioner’s motion to proceed in forma pauperis, ECF No. 8, is denied as duplicative.

25   Dated: February 6, 2019
                                                 /s/ Gregory G. Hollows
26                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
